Case: 15-60310      Document: 00513578205         Page: 1    Date Filed: 07/05/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-60310
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                             July 5, 2016
AMISH ALAUDIN KHADIWAL,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Petitioner

v.

LORETTA LYNCH, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A200 941 298


Before KING, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM: *
       Amish Alaudin Khadiwal, a citizen and native of India, petitions for
review of the order of the Board of Immigration Appeals (BIA) dismissing his
appeal from the immigration judge’s (IJ’s) final order of removal denying his
application for asylum, withholding of removal, and protection under the
Convention Against Torture (CAT). Khadiwal argues that he timely filed his
asylum application. He maintains that he established past persecution based


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-60310     Document: 00513578205     Page: 2   Date Filed: 07/05/2016


                                  No. 15-60310

upon political opinion and religion due to the evidence of his two encounters
with, and one beating by, members of the Bharatiya Janata Party (BJP). He
asserts that this gives rise to a presumption that he has a well-founded fear of
future persecution. According to Khadiwal, his testimony and documentary
evidence further established that he had an objective, well-founded, and
reasonable fear of future persecution from BJP members and other Hindu
nationalists.
      When considering a petition for review, we have the authority to review
only the BIA’s decision, not the IJ’s decision, unless the IJ’s decision has some
impact on the BIA’s decision. Mikhael v. INS, 115 F.3d 299, 302 (5th Cir.
1997). In this case, we may review the IJ’s ruling as well as the BIA’s decision
regarding whether Khadiwal had established past persecution or a well-
founded fear of future persecution because the BIA affirmed the IJ’s ruling in
this respect. See Efe v. Ashcroft, 293 F.3d 899, 903 (5th Cir. 2002). We,
however, cannot consider Khadiwal’s challenge to the IJ’s alternative ruling
that his asylum application was untimely because the BIA did not consider it.
See Yang v. Holder, 664 F.3d 580, 584 n.3 (5th Cir. 2011).
      We review questions of law de novo. Shaikh v. Holder, 588 F.3d 861, 863
(5th Cir. 2009). “Factual findings are reviewed for substantial evidence, which
requires only that the BIA’s decisions be supported by record evidence and be
substantially reasonable.”     Id. (internal quotation marks and citations
omitted).   Under the substantial evidence standard, “reversal is improper
unless we decide not only that the evidence supports a contrary conclusion, but
[also] that the evidence compels it.” Zhang v. Gonzales, 432 F.3d 339, 344 (5th
Cir. 2005) (internal quotation marks and citation omitted).          Among the
findings of fact that we review for substantial evidence is the conclusion that
an alien is not eligible for asylum. Id.



                                           2
    Case: 15-60310    Document: 00513578205      Page: 3   Date Filed: 07/05/2016


                                 No. 15-60310

      According to Khadiwal’s testimony, he was threatened by BJP members
on one occasion and then threatened and beaten by BJP members on other
occasion. While Khadiwal received a CT scan following the attack, the results
of the CT scan were normal. The only medical treatments that Khadiwal
required were a bandage to his nose and painkillers.         This evidence was
insufficient to compel a reasonable factfinder to determine that Khadiwal had
suffered past persecution. See Mikhael, 115 F.3d at 304 & n.4. Accordingly,
Khadiwal’s challenge to the BIA’s determination that he did not suffer past
persecution is without merit. See id.
      The BIA did not specifically rule that Khadiwal did not have a well-
founded fear of future persecution; instead it ruled that Khadiwal could
internally relocate within India to avoid future persecution. An alien does not
have a well-founded fear of persecution if he could avoid persecution by
relocating to another part of his country “if under all the circumstances it
would be reasonable to expect the applicant to do so.” Eduard v. Ashcroft, 379
F.3d 182, 194 (5th Cir. 2004) (internal quotation marks and citation omitted);
see 8 C.F.R. § 1208.13(b)(3). Where, as here, an applicant for asylum “does not
show past persecution” and “does not demonstrate that a national government
is the persecutor, the applicant bears the burden of showing that the
persecution is not geographically limited in such a way that relocation within
the applicant’s country of origin would be unreasonable.” Lopez-Gomez v.
Ashcroft, 263 F.3d 442, 445 (5th Cir. 2001); see 8 C.F.R. § 1208.13(b)(3)(i).
      The BIA applied the correct legal standard, determining that internal
relocation was reasonable for Khadiwal. The evidence presented by Khadiwal
showed that he internally relocated, first to Mumbai and then to Delhi, for a
total of over two years, without being harmed or threatened. While Khadiwal
asserted that he faced no problems because he did not go outside often, he



                                        3
    Case: 15-60310    Document: 00513578205     Page: 4   Date Filed: 07/05/2016


                                 No. 15-60310

acknowledged that he had no issues with BJP members while in Mumbai and
Delhi. Given these facts, the BIA’s determination that it was reasonable for
Khadiwal to internally relocate to avoid persecution was supported by
substantial evidence. See Lopez-Gomez, 263 F.3d at 446.
      Khadiwal has not shown that the BIA’s denial of his request for asylum
was not supported by substantial evidence.         Because Khadiwal cannot
demonstrate that he is eligible for asylum, he also cannot show that he meets
the higher standard for withholding of removal. See Efe, 293 F.3d at 906. He
does not challenge the BIA’s denial of his request for relief under the CAT.
      PETITION FOR REVIEW DENIED.




                                       4